Case 4:19-cv-00226 Document 178 Filed on 06/19/20 in TXSD Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
RUSSELL, et al, []
Plaintiffs []
a No. 4:19-cv-00226
Vv. [| Hon. Lee H. Rosenthal
(] U.S. District Judge
HARRIS COUNTY, TEXAS, etal, []
Defendants []

REPORT OF SHERIFF ED GONZALEZ JUNE 19, 2020

“One step forward, two steps back.” This comment from the Court in
yesterday’s hearing aptly captures the progress at the jail.

The forward progress will not take long to relate. This week, after internal
jockeying among county officials, the Sheriff announced he would release those
convicted prisoners in the jail who had earned sufficient good time credits to be
released. As it turned out, 36 inmates were released, with an additional 9 still in jail
due to other pending charges or holds.

Last week we reported that fresh lists of 525 inmates charged with non-violent
crimes and no prior violent convictions had been sent to individual felony courts.
Several of the courts moved quickly to deal with their inmates, and 53 inmates from
those lists were released this week. The response from the rest of the felony courts

was not so robust.
Case 4:19-cv-00226 Document 178 Filed on 06/19/20 in TXSD Page 2 of 4

On Monday June 15, 2020, the Criminal Justice Center re-opened for the
felony courts. For the first time since Harvey, the felony judges re-occupied their
own courtrooms. As we advised the Court at yesterday’s hearing, the Sheriff
presented approximately 40 inmates for bail hearings through Thursday, with all but
2 of those hearings conducted in courtrooms. In other words, only two bail hearings
were held by video.

The total jail population is down slightly from last week, 8092 as of midnight
compared with 8,117 last week. Felony pre-trial detainees dipped a small amount,
too, to 6,146. The Court wanted to know why—with all the stakeholders seemingly
pulling together to reduce the jail population—we see no real progress.

There is no easy answer. We previously reported, for example, that the Texas
Department of Corrections had stopped accepting transfers of convicted inmates
during the COVID crisis. This week, TDC announced that beginning July 2 it would
take 22 male prisoners from the Harris County jail. We do not yet know if that
begins a gradual return to the pre-COVID practices.

Many other factors, deeply engrained in the DNA of the state bail system, may
also be at work. As we have noted, the level of diligence among the felony courts
varies widely, as does the level of diligence of the defense bar. While the leaders
pay lip service to the ideals, the rank-and-file may not be so easily led. But more

fundamentally, there appears to be a historic reluctance by many to seek or grant
Case 4:19-cv-00226 Document 178 Filed on 06/19/20 in TXSD Page 3 of 4

personal bonds. In fact, the results of many bail hearings may still be the imposition
of money bail that the defendants cannot pay. These practices cannot be changed by
mere good intentions expressed in weekly conference calls.
Now, some additional numbers:
1. 355 HCSO staff tested positive; 324 still on quarantine; and 603 initially
quarantined and back to work.
2. 2,995 inmates tested; 1,959 negative; and 1,036 positive.
3. 934 inmates in observational quarantine; 648 inmates in buffer quarantine;
and 159 in surveillance quarantine (asymptomatic but tested positive).
Respectfully submitted.

/s/ Murray Fogler

Murray Fogler

FOGLER, BRAR, O’ NEIL & GRAY, LLP
S.D. Tex. No. 2003

State Bar No. 07207300
mfogler(@foglerbrar.com

909 Fannin, Suite 1640

Houston, Texas 77010

Tel: 713.481.1010

Fax: 713.574.3224

Victoria Jimenez

Legal Director

Harris County Sheriff's Office
1200 Baker St.

Houston, Texas 77002

Tel: 346.286.1588
Victoria.Jimenez@sheriff.hctx.net

ATTORNEYS FOR SHERIFF ED GONZALEZ
3
Case 4:19-cv-00226 Document 178 Filed on 06/19/20 in TXSD Page 4 of 4

CERTIFICATE OF SERVICE
I certify that on June 19, 2020, a copy of this document was served on counsel
of record via electronic filing in accordance with the USDC Southern District of
Texas Procedures for Electronic Filing.

/s/ Murray Fogler
Murray Fogler
